Order unanimously reversed on the law without costs and motion granted. Memorandum: Special Term improvidently exercised its discretion in denying plaintiffs motion to vacate a default order granting his ex-wife’s motion to modify their 1971 divorce decree to provide alimony for the first time, as well as to increase child support. Plaintiff showed that his delay was of short duration and was caused by law office failure, and he alleged that his former wife had remarried. She disputes that allegation, but if it is true, it would bar alimony (Domestic Relations Law § 248); so, a meritorious defense has been stated. Plaintiffs showing is sufficient for relief (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695). (Appeal from order of Supreme Court, Monroe County, Wagner, J. — vacate judgment.) Present — Dillon, P. J., Doerr, Green, Pine and Balio, JJ.